Citation Nr: 1333549	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for joint pain to include as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bursitis of the right hip.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disability manifested by an eye infection and blurred vision to include as due to an undiagnosed illness. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin rash, diagnosed as eczema to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for memory loss to include as due to an undiagnosed illness. 

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ulcers, to include peptic ulcer disease, to include as due to an undiagnosed illness.  

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sleep disorder, to include sleep apnea and upper airway resistance syndrome, to include as due to an undiagnosed illness. 

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for peptic ulcer disease.

10.  Entitlement to service connection for sleep apnea, claimed as upper airway resistance syndrome.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for right hip pain. 

13.  Entitlement to service connection for excessive lacrimation.

14.  Entitlement to service connection for an eye disability manifested by mild dry eye symptoms.

15.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

16.  Entitlement to service connection for eczema.

17.  Entitlement to service connection for carpal tunnel syndrome (CTS), claimed as numbness in the fingers and arms due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1979 and from November 1990 to May 1991.  She served in Southwest Asia from January 11, 1991, to April 26, 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2010, the Veteran presented testimony before the undersigned in a hearing in Washington, D.C.; a copy of the transcript has been associated with the claims folder.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board). 

The claims were previously remanded by the Board in October 2010 for additional development to include additional VA examinations.  To the extent that the VA examinations dated in February 2011, November 2011, and March 2012 are adequate for rating purposes for the issues decided, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In August 2012, subsequent to the May 2012 statement of the case, the RO received an April 2002 Walter Read Medical Center treatment record without a waiver of RO consideration.  The Veteran's representative has since submitted a waiver of RO consideration of this evidence.  

The issues of entitlement to service connection for a right hip disorder, CTS, a sleep disorder, an eye disability manifested by an eye infection and blurred vision, and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 rating decision previously considered and denied service connection for right hip pain.

2.  An April 1996 rating decision previously considered and denied service connection for joint pain, skin disorder, a sleep disorder, ulcers, and headaches. 

2.  The evidence received since the September 1994 and April 1996 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a joint pain, a right disorder, a sleep disorder, a skin disorder, ulcers, and headaches. 

3.  The Veteran has been shown to have headaches and ulcers that were aggravated by her military service.  

4.  The Veteran has GERD that was aggravated by her ulcers.

5.  The Veteran has not been shown to have an eczema disorder that is etiologically related to her military service. 

6.  The Veteran has not been shown to have an eye disorder manifested by excessive lacrimation or mild dry eye that is etiologically related to her military service.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied service connection for right hip pain, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2012).

2.  The April 1996 rating decision, which denied service connection for a joint pain, a sleep disorder, ulcers, and headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2012). 

3.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for a joint pain right hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

6.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for ulcers is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

8.  The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

9.  Resolving reasonable doubt in favor of the Veteran, a headache disorder was aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

10.  Resolving reasonable doubt in favor of the Veteran, an ulcer disorder was aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

11.  Resolving reasonable doubt in favor of the Veteran, GERD was caused or aggravated by a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

12.  The criteria for service connection for eczema have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

13.  The criteria for service connection for an eye disability manifested by excessive lacrimation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

14.  The criteria for service connection for an eye disability manifested by mild dry eye symptoms have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

May and August 2004 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in March 2006, the Court held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  As the issues of entitlement to service connection for right hip disorder, a sleep disorder, a skin disorder, ulcers, and headaches are being reopened, no further notification or assistance in developing the facts pertinent to these issues is required at this time.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and VA medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided multiple VA examinations for her disability claims to include in February 2011, November 2011, and an opinion dated in March 2012.  The examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions together are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Initially, the Board observes that the Veteran's claim for service connection for right hip pain was denied by the RO in a rating decision dated in September 1994.  Likewise, his claims for service connection for joint pain, an eye disability, a sleep disorder, ulcers, a skin rash, headaches, and memory loss were previously considered and denied by the RO in a rating decision dated in April 1996.  The Veteran was notified of these decisions and of her appellate rights.  However, she did not submit a notice of disagreement to either decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In January 2002, the Veteran essentially requested that her claims for service connection be reopened.  However, the rating decisions currently on appeal denied reopening the claims because new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The September 1994 rating decision denied service connection for right hip disability as the evidence, while documenting in service right hip complaints, did not reveal any residual disability.  

The April 1996 rating decision denied the Veteran's claims for service connection for joint pain, an eye disability, a sleep disorder, ulcers, a skin rash, headaches, and memory loss.  In that decision, the RO found that the evidence failed to establish that chronic right hip pain, an eye disability, a sleep disorder, ulcers, headaches, and memory loss disorder was incurred in or caused by active service.  The decision also found no current diagnosis of a skin disorder.  The evidence of record at that time included the Veteran's service treatment records and post-service VA and private treatment records dated through December 1995.  

The evidence associated with the claims file subsequent to the April 1996 rating decision includes VA and private medical records, and VA examination reports dated in February and November 2011, and VA opinions dated in March 2012, as well as the Veteran's own assertions.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for joint disability, a right hip disorder, a sleep disorder, a skin disorder, ulcers, and headaches.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that evidence includes a February 1997 Gulf War health assessment indicating a diagnosis of eczema.  With regard to the other previously denied issues, the Board notes that evidence includes February and November 2011 VA opinions suggesting a relationship between the Veteran's joint (i.e. right hip disability), sleep disorders, ulcers, and headaches to active service.  Therefore, the VA examination reports relate to an unestablished fact necessary to substantiate the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a joint disability, a right hip disorder, a sleep disorder, a skin disorder, ulcers, and headaches. 

III.  Service Connection 
      
      A.  Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 3.317 , service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2012)).  The Board notes that the RO has considered the Veteran's claims under the theory of entitlement to include undiagnosed illness.  However, as the Veteran has not claimed she has an undiagnosed illness and there is no objective evidence of an undiagnosed illness consistent with the statue, the Board will limits its consideration of service connection for each of her claimed disabilities to direct and secondary service connection theories. 

      B.  Headaches
       
The Board concedes the Veteran has a current headache disorder, as found by the VA examiners in February and November 2011.  Although the evidence indicates that the Veteran's headaches began prior to her second period of service, the VA examiners determined that the Veteran's headache disorder was as likely as not aggravated by her Gulf War military service.  Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current headache disorder is related to her second period of active service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a headache disorder is warranted, and the appeal is granted in full. 

      B.  Ulcers and GERD
       
The Board concedes the Veteran has a current ulcer disorder and GERD, as found by the VA examiner in February 2011.  Although the evidence indicates that the Veteran's ulcers began prior to her second period of service, the February VA examiner determined that the Veteran's ulcer disorder was as likely as not aggravated by her Gulf War military service.  A March 2012 VA examiner determined that the Veteran's ulcers were not related to her active service as they were diagnosed post-service; however, the Veteran reported previously diagnosed ulcers during her second period of active service.  Therefore, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current ulcer disorder was aggravated during active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that the February 2011 VA examiner also found that the Veteran's ulcer disorder caused or worsened the Veteran's GERD.  As service connection for an ulcer disorder has been found warranted, service connection for GERD as secondary to an ulcer disorder is also granted.  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current ulcer and GERD disorders are related to her active service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for an ulcer disorder and GERD are warranted, and the appeals are granted in full. 

	C.  Eczema

The evidence clearly shows that the Veteran has a current diagnosis of eczema.  A February 1997 Gulf War registry examination included a diagnosis of eczema.  Accordingly, service connection on a presumptive bases as to undiagnosed illness is not warranted.  As such, the critical question is whether any current eczema disability was incurred in service or otherwise related to an incident of service.  After considering all the evidence of record, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for a skin disorder.

In an April 1991 redeployment medical examination, the Veteran reported she did not have any rash, skin infection, or sores.  The April 1991 physical examination and associated report of medical history were likewise negative for any complaints of skin diseases.  

A post-service September 1992 VA examination noted skin as normal.  A June 1993 VA examination only included skin findings of a scar from a caesarian section.  In a March 1994 Persian Gulf screening examination, the Veteran denied skin problems.  

In December 1995, the Veteran was reported a one to two month history of periorbial rash which has spread to her forehead and chin.  The diagnosis was acute eczematous dermatitis, probably contact.  

A February 1997 Gulf War health assessment included a diagnosis of eczema and xerosis (dry skin).  In an October 2001 VA progress note, the Veteran complained of itching all over the body.  She reported she ate Chinese food and started a diet pill the same day.  The diagnosis was dermatitis, rash most probably from the new medication.  

During a December 2004 VA examination, the Veteran reported that she noted the rash on her left hand for the first time sometime around 1991, after coming back from the Gulf War.  She claimed that it was just limited to the knuckle area of the left hand.  After a physical examination, the diagnosis was eczema.  

During her June 2010 Board hearing, the Veteran testified that while she served in the Gulf, she experienced a burning sensation while working as a medic after touching soldiers from the field.  

During a February 2011 VA examination, the examiner noted the Veteran has a history of a skin condition involving the right forearm, the skin of the right breast, and the skin of the abdomen.  She developed this condition after she returned from Desert Storm duty, sometime in May 1991.  She consulted an Army physician and was prescribed an ointment which has helped to a great extent.  Her symptoms are intermittent.  After a physical examination, the diagnosis was dermatitis of the right forearm, and dermatitis of the right breast and abdomen in remission.  The examiner determined that dermatitis of the right forearm is less than 50 percent likely related to service since it manifested itself after she returned from her tour of duty.  She developed this in May 1991 just prior to her discharge so it may be service related but not connected to Desert Storm. 

 A March 2012 VA opinion indicated that the Veteran's skin disorder is less likely than not caused by or the result of active duty.  The Veteran's skin condition is reported in the claims file in 1991 is related to an exposure of unknown etiology.  At the time of the discovery of the initial rash, it was unclear if the rash was the result of her exposure in the Gulf or because of other possible contaminations from the patients.  In 1997, there were several evaluations for eczema and xerosis, but there was no specific etiology given for these conditions.  There does not appear to be any other documentation in the claims file that references any skin conditions with direct connection to the Gulf exposure or any other exposure.  The condition that the Veteran presented in the examination was a skin irritation; however, there is no etiology or other supporting data to confirm that it is the same skin condition or a result of the Gulf War exposure.  

The Board finds the March 2012 VA opinion expressed of significant probative value.  The report was based on an interview of the Veteran, her reported medical history, appropriate diagnostic testing, review of the February 2011 VA physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinion rendered.  As noted, the examiner considered the Veteran's reports of a rash in service and continuity of a skin disorder thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Veteran's current eczema was not caused by or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.

While the Board has considered the February 2011 VA opinion of record, it finds the opintion less probative as to the issue of the etiology of the Veteran's eczema.  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Here, the February 2011 VA examiner stated the Veteran's skin disorder "may be service related."  The opinion is couched in language too speculative to be probative.  Thus, the February 2011 medical evidence is considered to have lesser probative value than the March 2012 VA opinion as to establishing a nexus between a current skin disability and service.

The Board has considered the Veteran's reports that she experienced a continuity of skin problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of her in-service skin problems and continuity symptoms of are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, the Board notes that the Veteran's service treatment records contain no complaints of eczema to include at the time of the Veteran's separation from service in May 1991.  After service, there is no indication that the Veteran sought treatment for skin problems for multiple years.  On the contrary, the first documented report of skin problems after service was in 1995, three years after the Veteran's separation from active service and at that time was related to her new diet pills.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether she experienced a continuity of skin problems following separation from active service.  Rather, the Veteran specifically denied skin problems at the time of her separation examination in 1991.  Moreover, physical examination of the skin at separation was negative.  In addition, in a January 1993 VA examination, the skin was noted as normal.  The Board finds it reasonable to conclude that had the Veteran been experiencing on-going skin problems that she would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for her claimed skin disorder are credible.

The Board also has considered the statements of record from the Veteran attempting to etiologically link her current skin problems to her military service.  The Board acknowledges that she can attest to factual matters of which she has first-hand knowledge, such as ongoing skin problems, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, while the Veteran is no longer employed in clinical care of paitnents, she has prior training as a licenced practical nurse (LPN).  Thus, she has some medical training which increases the probative value of her assertions; however, the Board ultimately concludes that any expressed opinions as to etiology are outweighed by the opinion of the March 2012 medical professional who is a current licencsd nurse practicioner who has no monetary interest in the outcome of the appeal.  

In conclusion, the March 2012 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the expressed opinion.  The Veteran's representations of a continuity of skin problems from service are refuted by the record and deemed less than credible.  Thus, the Board finds the March 2012 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

		D.  Dry Eye and Excessive Lacrimation

The medical evidence of record does not reflect that the Veteran currently has a chronic eye disability manifested by mild dry eye symptoms or excessive lacrimation.  Although the Veteran has alleged symptoms of dry eyes and watery eyes during her June 2010 Board hearing, during the July 2011 VA examination, the Veteran claimed that she no longer had symptoms related to her eyes.  Moreover, the November 2004 VA examiner found that the Veteran has symptoms of mild dry eye, but did not render a diagnosis.  In a February 2011 VA examination, another VA examiner found that there is no claimed lacrimation or dry eye symptoms currently manifested.  The examiner noted that the Veteran has refractive error, but no other eye disorders.  

The Board has no reason to doubt that the Veteran has experienced occasional symptoms of dry and watery eyes.  Indeed, she is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In fact, it was the Veteran's lay assertions that prompted the VA to test the Veteran's claimed eyes to see if the symptoms she described actually amounted to a disability for VA purposes.  However, as noted above, the medical evidence does not contain medical findings consistent with a chronic disability manifested by dry eye or lacrimation.  In this case, the Board has considered the Veteran's prior training as an LPN which increases the probative value of her assertions; however, the Board ultimately concludes that any expressed opinions as to etiology are outweighed by the opinion of the February 2011 VA optometrist who has greater expertise in the diagnosis and treatment of eye disorders
.  
In the absence of any diagnosed eye disorder manifested by excessive lacrimation or dry eyes, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's excessive lacrimation or dry eyes claims, and the claims fail on this basis alone.  

In reaching these conclusions, the Board observes that the Veteran also has a pending claim to reopen a previously disallowed claim for service connection for an eye disabilty manifested by eye infection and blurred vision.  This claim to reopen is addressed in the Remand below.  



ORDER

The evidence received subsequent to the September 1994 rating decision is new and material, and the claim for service connection for a right hip disorder is reopened, to that extent the appeal is granted. 

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for joint pain is reopened, to that extent the appeal is granted. 

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for a sleep disorder is reopened, to that extent the appeal is granted.

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for a skin disorder is reopened, to that extent the appeal is granted.

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for ulcers is reopened, to that extent the appeal is granted.

The evidence received subsequent to the April 1996 rating decision is new and material, and the claim for service connection for headaches is reopened, to that extent the appeal is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for ulcers is granted.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for eczema is denied.

Entitlement to service connection for excessive lacrimation is denied.

Entitlement to service connection for an eye disability manifested by mild dry eye symptoms is denied.

REMAND

Unfortunately, a remand is required in regards to the Veteran's claims for service connection claim for joint pain, sleep apnea, carpal tunnel syndrome, and a right hip disorder as well as her claims to reopen previously disallowed claims for service connection for eye disabiltiy manifested by eye infection and blurred vision and memory loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Initially, the Veteran is seeking service connection for service connection for an eye disability manifested by an eye infection and blurred vision and memory loss.  These claims were denied on the merits in a prior final rating decision in April 1996.  Since the time of that decision, the Veteran has applied to reopen her claims for de novo review.  In order for the claims to be reopened, the Veteran is required to submit new and material evidence that is pertinent to her claims of entitlement to service connection.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with regard to new and material evidence claims.  The Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The Veteran has not received the proper VCAA notice as required by Kent.  The Veteran has not received correspondence from the RO that provides the bases for the previous denials of VA compensation for an eye disability manifested by an eye infection and blurred vision and memory loss in the prior April 1996 final rating decision, and the Veteran has not been notified of the specific evidence and information that is necessary to reopen her claims for service connection.  Therefore, in accordance with the Court memorandum decision, the Veteran should be provided with a proper notice letter that complies with the Court's holding in Kent.

For the Veteran's sleep disorder claim, the Veteran asserts she has sleep apnea which was incurred in service or is due to her active duty service to include service in Southeast Asia.  A November 2011 VA examiner determined that the Veteran's sleep apnea was secondary to environmental exposures in service.  However, the examiner did not discuss what environmental exposures the Veteran may have been exposed to or any rationale to support the opinion.  A March 2012 VA opinion stated that the Veteran's sleep apnea was diagnosed after the Veteran was discharged from active duty; therefore, there is no evidence to support her conditions were caused by or aggravated during her active duty status.   The Board finds these opinions are inadequate for rating purposes and another VA opinion supported by an adequate rationale is necessary to determine the etiology of the Veteran's sleep apnea.   

For the Veteran's carpal tunnel syndrome claim, the Board notes that the first objective evidence of a nerve disorder was in a Gulf War registry examination dated in February 1997 that noted a diagnosis of carpal tunnel syndrome.  A November 2011 VA examiner stated that the Veteran's CTS was due to repetitive activities in service.  However, the Board finds this opinion inadequate.  At the time of the VA examination, the Veteran had been separated from service for nearly 20 years.  Furthermore, it is unclear what "repetitive activities" the Veteran would have performed in service that would have caused CTS.  The Board finds these opinions are inadequate for rating purposes and another VA opinion supported by an adequate rationale is necessary to determine the etiology of the Veteran's CTS.   

For the Veteran's joint and right hip disorder claims, the Board notes that the Veteran injured her right hip in an auto accident in August 5, 1983.  Though the Veteran was ordered to inactive duty for training (INACDUTRA) from August 6, 1983 to August 20, 1983, there is no objective evidence that she was in the line of duty at the time of her auto accident on August 5, 1983.  Therefore, the Veteran's right hip disorder was manifested prior to her period of ACDUTRA in August 1983.  The Veteran was on active duty from November 1990 to May 1991.  During that time, the Veteran was involved in another auto accident.  The Veteran asserts that if her hip disorder was not caused by an accident in service then it was aggravated by her second period of active service.  In a February 2011 VA examination, the examiner found it is at least as likely as not that the Veteran's right hip problem, which was caused by the 1993 motor vehicle accident, was mildly aggravated by her in-service activity.  However, the examiner also noted that the diagnosis was healed fracture right hip with residual loss of motion and pain of mild degree.  X-ray testing of the hip was negative.  The Board finds another VA opinion supported by an adequate rationale is necessary to determine the nature and etiology of the Veteran's right hip disorder.   

In addition, on remand, the Veteran should be asked for her assistance in obtaining any outstanding records of VA or private treatment, and any identified records should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA letter regarding her claims to reopen service connection for service connection for an eye disability manifested by an eye infection and blurred vision, and memory loss based on new and material evidence pursuant to the decision in Kent.  Notice must include information on the new and material evidence needed to reopen the previously denied claims, identifying the correct bases for prior denials, and information on how to establish service connection.

2.  The Veteran should be scheduled for additional VA examinations to determine the nature and etiology of the Veteran's claims.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner(s) to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

A)  The Veteran should be scheduled for an additional VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The examiner should express an opinion whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran developed a sleep apnea disorder (or upper airway resistance syndrome) as a result of her military service.  

B)  The Veteran should be scheduled for an additional VA nerve disorder examination to determine the nature and etiology of the Veteran's CTS.  The examiner should express an opinion whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran developed a CTS disorder as a result of her military service.  

C)  The Veteran should be scheduled for an additional VA orthopedic examination to determine the nature and etiology of the Veteran's right hip disorder and any other current joint disability.  The examiner should identify any currently manifested joint disabiltiy (to include any right hip disability).  For each disability identified, the examiner should express an opinion whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the disability was either (1) incurred in either period of active service; or (2) aggravated during her second period of active service to include an in-service motor vehicle accident.  

The examiners must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  

If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


